DETAILED ACTION
This action is in response to the claim amendments received 01/26/2021. Claims 1-19 are pending with claims 1, 7 and 13 currently amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeMay et al. [US20130065668], hereinafter LeMay.
Regarding claim 1, LeMay discloses a virtual ticket audit device (Fig. 3A, “retrofit device 52”) comprising: 
a wireless communication interface (Fig. 3A, “wireless interface control 72”); 
a support structure configured to be supported by a housing of an electronic gaming machine that is distinct from the virtual ticket audit device ([0112], “In the retrofit embodiments, a retrofit device can be coupled to an existing EGM 2 that doesn't provide virtual ticket voucher functionality to allow it to perform virtual ticket functions. In one embodiment, as described with respect to FIG. 3A, the retrofit device can be configured so that software on the game controller, a ticket printer and/or a bill/ticket acceptor doesn't need to be modified to allow virtual ticket voucher functionality to be provided” and [0130], “In FIG. 3A, the retrofit device 52 is shown as a separate device”); 
the retrofit device 52 can include a processor and memory for updating the software meters and a non-volatile memory for storing the soft meter values”, Fig. 3A, “virtual voucher processing 74”); and 
a memory device supported by the support structure, said memory device being distinct from a memory device of the electronic gaming machine, distinct from the wireless communication interface and storing a plurality of instructions ([0116], “the retrofit device 52 can include a processor and memory for updating the software meters and a non-volatile memory for storing the soft meter values”), which when executed by the processor, cause the processor to: 
receive, from a mobile device and via the wireless communication interface, first data associated with a virtual ticket voucher accessible via a mobile device application of the mobile device, said virtual ticket voucher associated with a value, wherein the first data associated with the virtual ticket voucher is received from the mobile device prior to the first data associated with the virtual ticket voucher being communicated to the electronic gaming machine ([0120], “When the retrofit device 52 detects the E-cash in button 24 has been actuated, it can place itself in a state where it is ready to receive information associated with a virtual ticket voucher. For instance, it can activate wireless interface 18 so that it is ready to receive virtual ticket information from a portable electronic device and change a state of the status indicator 19 to indicate it is ready” and [0121], “After the retrofit device 52 receives or recognizes the virtual ticket voucher information, the retrofit device, via the device emulation 77, can respond to the game controller 50 as if it were bill validator 22 that has accepted a printed ticket voucher. Towards this end, the retrofit device communications can be interposed on the communication link between the bill validator 22 and the game controller 50”), 
The retrofit device 52 can be configured to accept virtual ticket vouchers, issue virtual ticket vouchers or combinations thereof. Further, it can be configured to maintain soft meters, such as the v-ticket-in meter 80 and the v-ticket-out meter 82 and other meters as described above. Thus, the retrofit device 52 can include a processor and memory for updating the software meters and a non-volatile memory for storing the soft meter values. The retrofit device 52 can be configured to report soft meter values to a remote device via a wired or wire communication interface associated with the retrofit device 52 or available on the EGM 2” and [0117], “In particular components, the hard meters can be integrated into the retrofit device 52. Like the embodiment described in FIG. 2, the retrofit device 52 can be configured to maintain a v-ticket voucher received stack 60 and a v-ticket voucher issued stack 61”), and 
communicate the first data associated with the virtual ticket voucher to the electronic gaming machine, wherein the electronic gaming machine modifies a credit balance of the electronic gaming machine based on the value associated with the virtual ticket voucher ([0122], “When the retrofit device is activated to receive a virtual ticket voucher, such as after an actuation of the E-cash in button 24 is detected, it can notify the game controller in the same way as the bill validator 22 notifies the game controller 50 when a printed ticket has been detected as being inserted. After the virtual ticket voucher information is received, the retrofit device 52 can notify the game controller 50 on the bill validator communication link in the same manner as if information has been read from a printed ticket voucher. During this process, commands/acknowledgements sent from the game controller 50 to the bill validator 22 can be blocked from reaching the bill validator and instead can be processed and responded to by the retrofit device 52. If the virtual ticket voucher is validated, the game controller 50 will update its soft meters and hard meters as if a printed ticket voucher of some amount had been received by the bill validator”).
Regarding claim 2, LeMay discloses the virtual ticket audit device of Claim 1, wherein the virtual ticket voucher information is at least one of: a date when the virtual ticket voucher was issued, a validation number associated with the virtual ticket voucher, a property address associated with the virtual ticket voucher, the value of the virtual ticket voucher, an expiration date of the virtual ticket voucher, an identification number of the virtual ticket voucher, an identification of an asset number which issued the virtual ticket voucher and an image of a ticket voucher representative of the virtual ticket voucher ([0105], “the virtual ticket voucher received stack 60 can include images of virtual ticket vouchers redeemed and validated on the EGM 2”).
Regarding claim 3, LeMay discloses the virtual ticket audit device of Claim 1, wherein when executed by the processor, the instructions cause the processor to additionally store virtual ticket voucher information associated with the virtual ticket voucher to a portable memory device ([0044], “In a particular embodiment, the cash box on the EGM 2 can be equipped with a memory. Virtual ticket voucher information can be loaded to the memory as virtual ticket voucher information tickets are redeemed at the EGM 2”).
Regarding claim 4, LeMay discloses the virtual ticket audit device of Claim 3, wherein the portable memory device is subsequently used in association with the accounting of activity of the electronic gaming machine in a gaming establishment count room ([0044], “When the cash box is removed and the bills and printed ticket vouchers are counted, the memory on the cash box can be interrogated for virtual ticket voucher information and other transaction information, if it is stored, as part of the soft count process”).
Regarding claim 5, LeMay discloses the virtual ticket audit device of Claim 1, wherein when executed by the processor, the instructions cause the processor to communicate the stored virtual ticket voucher information associated with the virtual ticket voucher to a server associated with a gaming establishment count room ([0128], “In one embodiment, the retrofit device 52 can be configured to report its virtual ticket voucher activity to a remote device, such as the validation server 68 or the accounting server 70”).
Regarding claim 6, LeMay discloses the virtual ticket audit device of Claim 1, wherein the first data is communicated to the electronic gaming machine in place of data being communicated from a bill validator of the electronic gaming machine ([0121], “After the retrofit device 52 receives or recognizes the virtual ticket voucher information, the retrofit device, via the device emulation 77, can respond to the game controller 50 as if it were bill validator 22 that has accepted a printed ticket voucher”).
Regarding claim 7, please refer to the claim rejection of claim 1 and:
responsive to an input being made to cashout a credit balance of the electronic gaming machine, receive first data associated with a virtual ticket voucher from the electronic gaming machine, said virtual ticket voucher having a value based on the cashed out credit balance of the electronic gaming machine, wherein the first data associated with the virtual ticket voucher is received from the electronic gaming machine prior to the first data associated with the virtual ticket voucher being communicated to any mobile device ([0127], “When the retrofit device 52 receives a print voucher command from the game controller 50 and an actuation of the E-cash out button hasn't been detected, then the retrofit device 52 can be configured to allow communications between the game controller 50 and the printer 38 to pass through the retrofit device 52 until the printed ticket transaction is complete… the retrofit device 52 can be configured to emulate the printer 38 and/or the bill validator to issue and/or receive only virtual ticket vouchers”, and [0126], “If a portable electronic device is detected and the virtual ticket voucher is transferred to the portable electronic device within some time period, the retrofit device 52 can respond to the game controller 50 as if it were the printer 38 and it had issued a printed ticket”), 
store, via the memory device of the virtual ticket audit device, virtual ticket voucher information associated with the virtual ticket voucher, wherein the stored virtual ticket voucher The retrofit device 52 can be configured to accept virtual ticket vouchers, issue virtual ticket vouchers or combinations thereof. Further, it can be configured to maintain soft meters, such as the v-ticket-in meter 80 and the v-ticket-out meter 82 and other meters as described above. Thus, the retrofit device 52 can include a processor and memory for updating the software meters and a non-volatile memory for storing the soft meter values. The retrofit device 52 can be configured to report soft meter values to a remote device via a wired or wire communication interface associated with the retrofit device 52 or available on the EGM 2” and [0117], “In particular components, the hard meters can be integrated into the retrofit device 52. Like the embodiment described in FIG. 2, the retrofit device 52 can be configured to maintain a v-ticket voucher received stack 60 and a v-ticket voucher issued stack 61”), and 
communicate, via the wireless communication interface, the first data associated with the virtual ticket voucher to a mobile device ([0126], “If a portable electronic device is detected and the virtual ticket voucher is transferred to the portable electronic device within some time period, the retrofit device 52 can respond to the game controller 50 as if it were the printer 38 and it had issued a printed ticket”).
Regarding claims 8-11, please refer to the claim rejections of claims 2-5.
Regarding claim 12, LeMay discloses the virtual ticket audit device of Claim 7, wherein the first data is communicated from the electronic gaming machine in place of data being communicated to a ticket printer of the electronic gaming machine ([0127], “the retrofit device 52 can be configured to emulate the printer 38 and/or the bill validator to issue and/or receive only virtual ticket vouchers”).
Regarding claim 13, please refer to the claim rejections of claims 1 and 7.
Regarding claim 14, please refer to the claim rejection of claim 2.
Regarding claims 15 and 16, please refer to the claim rejection of claim 3.
claim 17, please refer to the claim rejection of claim 4.
Regarding claims 18 and 19, please refer to the claim rejection of claim 5.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715